Citation Nr: 1726214	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO. 09-33 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Veteran represented by: 	Virginia Department of Veteran Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army from August 1955 to August 1958. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A Decision Review Officer (DRO) hearing was held in April 2009, and a transcript has been associated with the claims file.

In February 2014, the Board found that new and material evidence was provided and reopened and remanded this claim for additional development. It has now been returned for appellate consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's right hand disability is etiologically related to his in-service right hand injury.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for paresthesias and weakness of the right hand are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claim of entitlement to service connection for a right hand disability are moot. 

Legal Criteria and Analysis

In general, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. 38 C.F.R. § 3.303 (d) (2016); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight. Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102.

First, the Board notes that the record contains evidence of symptoms referable to a right hand disability. In an August 2009 VA treatment note, the Veteran was assessed with possible carpal tunnel of the right wrist, although nerve conduction study was normal the following month. In July 2010, however, the Veteran's private physician diagnosed him with paresthesias and weakness of the right hand. Therefore, the first element of service connection has been met. 

As to the second element of service connection, the Board notes that the Veteran's service treatment records were destroyed in a fire-related incident. October 2007 Formal Finding of Unavailability of Records. When there is evidence that a veteran's service records have been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions. Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

The Veteran has submitted multiple statements detailing his in-service hand injury. The Veteran has consistently reported that during service, a device exploded in his hand, after which metal fragments were removed from his hand and he received stitches at a field hospital. See, e.g., December 2008 Notice of Disagreement (NOD). In the April 2009 DRO hearing, the Veteran again described the incident and subsequent injuries in detail. At the hearing, the Veteran displayed scarring related to the injury. 

The Board notes that the Veteran is competent to identify such lay observable symptoms. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The Board also finds his lay statements are credible, as they have been consistent throughout the claims process. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996). After applying VA's heightened duty, the Board finds the Veteran's reports of the in-service injury to be both credible and competent. 

As for the third element of service connection, a nexus between the claimed in-service disability and the current disability, the Board finds that the evidence supports a finding that the Veteran's right hand disability had its onset during service. 

In his December 2008 NOD, the Veteran stated that after his in-service injury, he has continued to have problems with his hand, namely numbness, tingling, and weak grip or occasionally no grip. 

In July 2010, the Veteran's private physician stated that the Veteran had paresthesias and weakness of the right hand attributed to a traumatic injury that occurred during service in 1956. July 2010 Private Treatment Record. In coming to this conclusion, the physician considered the Veteran's lay statements and completed a thorough physical examination of the Veteran's right hand. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion). Accordingly, the Board assigns probative value to this opinion. 

Thus, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the probative evidence of record demonstrates that the Veteran's current right hand disability is etiologically related to his in-service right hand injury. Accordingly, the criteria for service connection for paresthesias and weakness of the right hand are met. 


ORDER

Entitlement to service connection for paresthesias and weakness of the right hand is granted.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


